Citation Nr: 0513738	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  01-05 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1971 to 
October 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The veteran subsequently perfected this 
appeal.

In December 2003, the Board determined that new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for hearing loss and it remanded the 
issues of service connection for PTSD, hearing loss, and 
tinnitus for further development.  The case has since 
returned to the Board.  

The veteran was scheduled for hearings before the Board on 
various occasions and failed to report.  A review of the 
record indicates the notice letters were "returned to 
sender."  In October 2004, the Appeals Management Center 
(AMC) sent the veteran a letter asking whether he still 
wanted a personal hearing and requesting that he submit a 
statement in support of claim with his response.  No response 
was received and therefore, a remand to schedule another 
hearing is not required.  

The issues of service connection for bilateral hearing loss 
and tinnitus are being addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the AMC, in 
Washington, DC.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal for service connection for PTSD.  

2.  The record does not contain evidence showing the veteran 
has a current diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A.  
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

In February 2004, the AMC sent the veteran a letter advising 
him that it was working on his appeal for service connection 
for PTSD.  The veteran was notified of his and VA's 
respective obligations with regard to obtaining evidence and 
was informed that it was his responsibility to make sure that 
VA received all requested records that were not in the 
possession of a Federal department or agency.  The veteran 
was advised to send additional evidence to the AMC and the 
July 2004 supplemental statement of the case (SSOC) set forth 
the regulations pertaining to VA's duty to assist, including 
the text of 38 C.F.R. § 3.159(b). 

The May 2001 statement of the case (SOC) and the July 2004 
SSOC set forth the regulations pertaining to service 
connection for PTSD.  These documents collectively notified 
the veteran of the evidence of record, of the adjudicative 
actions taken, and of the reasons and bases for denial.  The 
July 2004 SSOC advised the veteran there was no evidence that 
he was involved in combat or that he had a diagnosis of PTSD.  
The veteran was also informed that he had not identified 
significant incidents that would qualify for conducting 
research requests.  The veteran was notified that based on 
current findings, there was no basis for establishment of 
service connection for PTSD.  

The Board is mindful that in concluding that the VCAA notice 
requirements are satisfied, it has relied on communications 
other than the RO's formal VCAA notice letter to the veteran.  
At bottom, what the VCAA seeks to achieve is to give the 
veteran notice of the elements outlined above.  Once that has 
been done, irrespective of whether it has been done by way of 
a single notice letter, or via more than one communication, 
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Apr. 14, 2005).  

The Board also finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  See Mayfield, 
supra.  First, it was legally impossible to give the notice 
prior to the initial adjudication of the claim in March 2000 
and further, the veteran subsequently received content-
complying notice and proper VA process as described above.  

The claims folder contains the veteran's service medical 
records, various service personnel records, VA outpatient 
treatment records, and lay statements.  The veteran has not 
identified private medical records that need to be obtained.  
The Board acknowledges that VA did not request verification 
of stressors from the Center for Unit Records Research 
(CURR).  In February 2004, the AMC requested that the veteran 
provide all details regarding his claimed stressors.  The 
veteran responded to this request and also submitted the PTSD 
questionnaire.  The veteran reported that he was in Vietnam, 
but did not identify any specific stressors or provide the 
requested details.  Without detailed information regarding 
any claimed stressors, a request to CURR would serve no 
useful purpose.  The Board notes "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

The Board acknowledges that the veteran has not been provided 
a VA examination with respect to his claim for PTSD.  The 
record contains no medical evidence showing a current 
diagnosis of PTSD and there is no evidence of a verified 
stressor upon which a diagnosis of PTSD could be based.  
Consequently, the requirements of 38 C.F.R. § 3.159(c)(4) are 
not satisfied and a VA examination is not required.  The 
Board further notes that a diagnosis of PTSD without evidence 
of a verified stressor would not serve to substantiate the 
veteran's claim.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The veteran contends that he is entitled to service 
connection for PTSD.  On his VA Form 9, he reported that the 
stress of being in Vietnam and all the issues and conditions 
that go with it caused his PTSD.  In response to the PTSD 
stressor development letter, the veteran reported that he was 
stationed at Marble Mountain outside of Danang.  He has 
blocked everything from his mind and does not remember any of 
the names, dates, or times of his duty.  He doesn't watch any 
military shows and he does not like to talk about his service 
in Vietnam.  

Service personnel records confirm that the veteran served in 
Vietnam from August 1971 to April 1972.  His military 
occupational specialty (MOS) was helicopter repairman.  
Awards and decorations include the National Defense Service 
Medical, Vietnam Campaign Medal, Republic of Vietnam Service 
Medal with 60 Device, and the Aircraft Crewman Badge.  The 
veteran did not receive any awards or decorations 
conclusively indicating participation in combat.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d) (2004).  

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2004); see Cohen v. Brown, 10 Vet. App. 
128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002).  

A lay statement submitted by B.B. indicates that she lives 
with the veteran and has been awakened by him choking her and 
calling her names and talking about killing the cows or water 
buffaloes to draw out the enemy.  

The Board has reviewed the claims folder in detail and is 
unable to identify any medical records diagnosing the veteran 
with PTSD.  The Board acknowledges the veteran's contentions 
that he suffers from PTSD due to his experiences in Vietnam; 
however, in the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

Because the record does not contain a diagnosis of PTSD, it 
is not necessary to discuss in detail elements (2) and (3) of 
a successful PTSD claim.  In this regard, the Board notes 
that even if the record contained evidence of a current 
diagnosis, service connection would still not be warranted 
because the record does not contain evidence establishing 
that the veteran engaged in combat and the veteran has not 
provided sufficient details to allow for verification of any 
claimed stressor.  

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the reasonable doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for PTSD is denied.  


REMAND

In December 2003, the Board remanded the issues of service 
connection for bilateral hearing loss and tinnitus for 
further development.  Specifically, a VA examination to 
determine whether the veteran had current diagnoses of 
bilateral hearing loss and tinnitus and if so, "whether it 
was more likely, less likely, or as likely as not that the 
veteran's hearing loss and tinnitus [was] related to 
service."  

The veteran underwent a VA audiology examination in November 
2004.  The examiner referenced hearing examinations completed 
at the VA medical centers (VAMC) in Little Rock and North 
Little Rock in May 2003, June 2003, and April 2004.  A review 
of the claims folder indicates that VA records were most 
recently obtained in January 2002.  Thus, additional VA 
records related to the veteran's treatment for hearing loss 
and/or tinnitus should be requested.  

In argument presented in March 2005, the veteran's 
representative indicated that the VA examiner's failure to 
determine the etiology of hearing loss and tinnitus indicated 
additional development was needed.  

On VA examination in November 2004, the veteran reported an 
intermittent bilateral ringing tinnitus since 1980.  In the 
examiner's opinion, this was not considered clinically 
significant.  The examiner, however, did not indicate whether 
there was a current diagnosis of tinnitus or render an 
opinion as to whether any currently diagnosed tinnitus is 
related to military service.  Therefore, the examination 
report should be returned to the November 2004 examiner for 
the requested information.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

With regard to the veteran's claim for hearing loss, the 
examiner stated that the enlistment hearing examination 
showed a mild hearing loss at 500 Hertz but was otherwise 
within normal limits.  Service medical records indicated his 
hearing gradually decreased between the enlistment and 
separation examinations; however, the hearing loss was not 
consistent with noise exposure.  The examiner also indicated 
she could not render an opinion regarding the etiology of the 
veteran's hearing loss without resorting to speculation.  

On review, the Board finds that further medical opinion is 
required.  Although the examiner noted the veteran's hearing 
decreased during service, she provided no opinion as to 
whether this represented aggravation of a pre-existing 
disability.  It is unclear whether the statement that hearing 
loss was not consistent with noise exposure represents an 
opinion that any pre-existing hearing loss was not aggravated 
by military service or that any current hearing loss 
disability is not related to service.  

Accordingly, this case is REMANDED as follows:

1.  The RO should obtain the veteran's 
medical records regarding treatment for 
hearing loss/tinnitus from the VAMC's in 
Little Rock and North Little Rock for the 
period from January 2002 to the present.  
All records obtained should be associated 
with the claims folder.  

2.  The November 2004 VA audiology 
examination report and the claims folder 
should be returned to the examiner who 
conducted the examination.  The examiner 
is requested to:

(a) Indicate whether the veteran 
currently has a diagnosis of tinnitus, 
and if so, whether there is a 50 percent 
probability or greater that such 
disability is related to his active 
military service or events therein; and

(b) Indicate whether there is a 50 
percent probability or greater that the 
veteran's hearing loss was first shown or 
increased in severity during service.  
The examiner should specify whether the 
veteran had a hearing loss at service 
entry, and if so, whether the hearing 
loss increased in severity in service, 
and if not, whether a hearing loss was 
identified during service.  If there was 
an increase in the hearing loss during 
such service, the examiner must make a 
specific finding of whether or not the 
increase in disability was due to the 
natural progress of the disease.  

If the November 2004 VA examiner is 
unavailable or unable to provide the 
requested information, the claims folder 
should be reviewed by another VA examiner 
and he/she should provide an opinion that 
is responsive to the questions posed 
above.  Additional examination of the 
veteran is not required unless deemed 
necessary by the reviewing examiner.  

All findings, and the reasons and bases 
therefore, should be set forth in detail.

3.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issues of 
entitlement to service connection for 
bilateral hearing loss and tinnitus.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


